—Proceeding pursuant to CPLR article 78 to review a determination of John F. Hudacs, Commissioner of Labor of the State of New York Department of Labor, dated November 18, 1993, which, after a hearing, found the petitioner guilty of misconduct and incompetence in the exercise of his duties and suspended him from service without pay for one month.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
To annul an administrative determination made after a hear*532ing, a court must conclude that the record lacks substantial evidence to support the determination (see, Matter of Lahey v Kelly, 71 NY2d 135, 140; Matter of Silberfarb v Board of Coop. Educ. Servs., 60 NY2d 979, 981; see also, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181; Matter of Pell v Board of Educ., 34 NY2d 222, 230). Here, the determination of the Commissioner of Labor was supported by substantial evidence. The testimony and exhibits adduced at the hearing established the facts necessary to sustain the numerous specifications of incompetency and misconduct against the petitioner.
Further, the penalty of suspension without pay for one month was not so disproportionate to the offenses committed as to be shocking to one’s sense of fairness (see, Matter of Linfield v Nyquist, 48 NY2d 1005; Matter of Pell v Board of Educ., supra). Sullivan, J. P., Thompson, Hart and Goldstein, JJ., concur.